Citation Nr: 1541808	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 for right foot plantar fasciitis prior to February 24, 2014.

2.  Entitlement to an evaluation in excess of left foot plantar fasciitis and residuals of a left fifth metatarsal fracture prior to February 24, 2014.

3.  Entitlement to an evaluation in excess of 30 percent for bilateral plantar fasciitis with residual left fifth metatarsal fracture on or after February 24, 2014.

4.  Entitlement to an evaluation in excess of 10 percent for a left shoulder strain prior to October 10, 2013.

5.  Entitlement to an evaluation in excess of 20 percent for a left shoulder strain for the period from October 10, 2013, to November 7, 2013.

6.  Entitlement to an evaluation in excess of 10 percent for a left shoulder strain prior on or after November 7, 2013.

7.  Entitlement to an evaluation in excess of 10 percent for right shoulder degenerative joint disease prior to May 5, 2011.

8.  Entitlement to an evaluation in excess of 20 percent for right shoulder degenerative joint disease for the period from May 5, 2011, to October 10, 2013.

9.  Entitlement to an evaluation in excess of 10 percent for right shoulder degenerative joint disease on or after October 10, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2000 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that hearing has been associated with the claims file.
 
During the pendency of the appeal, in a March 2014 rating decision, the RO increased the evaluation for the Veteran's service-connected bilateral foot disability to 30 percent effective from February 24, 2014.  The RO also increased the evaluation for the Veteran's left shoulder disability to 20 percent for the period from October 10, 2013, to November 7, 2013, but continued the 10 percent evaluation as of November 7, 2013.  Similarly, the RO increased the Veteran's right shoulder disability to 20 percent for the period from May 5, 2011, to October 10, 2013, but continued the 10 percent evaluation as of October 10, 2013.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues remain on appeal.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran submitted a separate claim for a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  That claim was based, in part, on the right shoulder, left shoulder, and bilateral foot disabilities that are currently before the Board.  In connection with that claim, the Veteran indicated that he had received treatment in 2015 from Providence St. Peter's, a private medical facility, and the Seattle VA Medical Center.  He also reported ongoing treatment with American Lake VA Medical Center from 2009 to the present.  Complete records from these facilities are not associated with the claims file and may be relevant for the evaluation of the claims before the Board.  As such, the AOJ should obtain such records and associate them with the claims file. 

In addition, the Board notes that additional evidence has been received, including records from the Social Security Administration (SSA), that have not been reviewed by the RO in connection with these issues.  Nor has the Veteran submitted a waiver of the RO's initial consideration of such evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected bilateral feet, right shoulder, and left shoulder disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for Providence St. Peter's.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include medical records from the Seattle and American Lake facilities.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence received since the July 2014 supplemental statement of the case (SSOC).  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




